Fourth Court of Appeals
                         San Antonio, Texas
                              February 15, 2022

                             No. 04-21-00534-CV

                  IN THE INTEREST OF J.R.M., a Child,

          From the 285th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2021-PA-00113
             Honorable Charles E. Montemayor, Judge Presiding


                               ORDER

Appellee’s second motion for extension of time is GRANTED.


It is so ORDERED on this 15th day of February, 2022.

                                                             PER CURAIM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court